--------------------------------------------------------------------------------

SHARE CANCELLATION/RETURN TO TREASURY AGREEMENT

THIS AGREEMENT made the 1st day of May, 2008

BETWEEN:                                            Razor Resources Inc.
                                         (the "Company") AND:  
                                         Bing Wong
                                         ("Wong") AND:  
                                      Rong Xing Yang
                                         ("Yang")

WHEREAS:

A. Wong is the holder of 37,500,000 post split shares of the Company’s common
stock (the “Wong Shares”);   B. Yang is the holder of 7,482,150 post split
shares of the Company’s common stock (the “Yang Shares”)   C. Wong, the owner of
the Wong Shares, and Yang, the owner of the Yang Shares agree to the
cancellation of the Wong and Yang Shares as they have ceased acting as directors
or officers of the Company, have no involvement with the Company’s current or
proposed business operations and seek to benefit the Company’s minority
shareholders with such cancellation; and   D. Each of the Company, Wong and Yang
deem it to be in their respective best interests to immediately cancel the Wong
and Yang Shares.  

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants contained herein (the sufficiency whereof is hereby acknowledged by
the parties hereto), the parties hereby agree to and with each other as follows:

1.

 

CANCELLATION OF WONG AND YANG SHARES

      1.1

The Wong and Yang Shares shall be cancelled effective on the date of this
Agreement.

      2.

 

RELEASE       2.1

Wong and Yang, together with their respective heirs, executors, administrators,
and assigns, do hereby remise, release and forever discharge the Company, its
respective directors, officers, shareholders, employees and agents, and their
respective successors and assigns, of and from all claims, causes of action,
suits and demands whatsoever which Wong or Yang ever had, now or may have
howsoever arising out of the original grant and this cancellation of the Wong
and Yang Shares.

      3.

 

COUNTERPARTS       3.1

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.


--------------------------------------------------------------------------------

- 2 -

4.

 

ELECTRONIC MEANS

      4.1

Delivery of an executed copy of this Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Agreement as of
the date set forth on page one of this Agreement.

      5.

 

FURTHER ASSURANCES

      5.1

As and so often as may be required, the parties will execute and deliver all
such further documents, do or cause to be done all such further acts and things,
and give all such further assurances as in the opinion of the Company or its
counsel are necessary or advisable to give full effect to the provisions and
intent of this Agreement.

      6.

 

PROPER LAW

      6.1

This Agreement will be governed by and construed in accordance with the law of
the State of Nevada.

      7.

 

INDEPENDENT LEGAL ADVICE       7.1

Wong and Yang hereby acknowledge that this Agreement was prepared by Macdonald
Tuskey for the Company and that Macdonald Tuskey does not represent Wong and/or
Yang. By signing this Agreement, Wong and Yang confirm that they fully
understand this Agreement and (a) have obtained independent legal advice or (b)
waives their right to obtain independent legal advice.

IN WITNESS WHEREOF the parties have executed and delivered this Agreement.

RAZOR RESOURCES INC.             Per:     /s/ Jordan Welsh                      
     Authorized Signatory                                     /s/ Bing
Wong                        BING WONG         /s/ Rong Xing Yang            
RONG XING YANG


--------------------------------------------------------------------------------